Citation Nr: 0504454	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, and K.B.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the spouse and recognized guardian of the 
veteran who had active military service from October 1972 to 
July 1974.  The veteran was found to be incompetent for VA 
purposes in an April 2000 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant and the veteran testified at a personal 
hearings in April 2003 before a Decision Review Officer and 
in November 2004 before the undersigned Veterans Law Judge.  
Copy of the transcripts of these hearings are of record.  


FINDING OF FACT

The veteran is not shown to have developed PTSD as a result 
of a verified stressor event during his military service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred as a result of any 
incident of military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA as it applies to her claim by 
correspondence dated in August 2001, prior to the initial 
adjudication of her claim.  She was also provided additional 
notice by correspondence dated in December 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the 
appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that she was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the November 2002 statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the VCAA notice letters was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board notes the veteran's claims of having 
performed duties as a medic are inconsistent with the 
evidence contemporaneous to his active service.  Service 
records show his duties were limited to medical 
administrative duties, primarily as a clinical records clerk, 
and correspondence dated in June 1974 recommended his 
discharge from service because of a failure to progress 
beyond the entry level in the medical administrative 
specialist career field.  The evidence submitted in support 
of the veteran's allegations of having been exposed to 
traumatic events during service are shown to have been based 
upon his own unsubstantiated reports.  No probative evidence 
has been provided demonstrating exposure to any verifiable 
traumatic event during active service and the veteran's own 
reports of such exposure are inconsistent with official 
service records.  Therefore, the Board finds further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  As the 
veteran's assertions of having experienced traumatic events 
during active service are inconsistent with official service 
records, an additional VA medical etiology opinion is not 
required.  The Board finds available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claim
Factual Background

Service records show the veteran had no service in the 
Republic of Vietnam.  His DD Form 214 indicates his military 
occupational specialty was medical helper.  A December 1973 
performance report noted his duties from October 1972 to 
December 1973 included medical administrative functions such 
as pulling clinical records, signing records out for medical 
care, and forwarding correspondence.  Correspondence dated in 
June 1974 recommended his discharge from service because of a 
failure to progress beyond the entry level in the medical 
administrative specialist career field.  There is no evidence 
of combat or overseas service nor of any paramedic training.  
The veteran's service medical records are negative for 
complaint or finding referable to a psychiatric disorder.  

Private medical records show the veteran sustained a left 
cerebrovascular accident in July 1999.  A December 1999 
neuropsychiatric evaluation noted he complained of word 
finding difficulties, memory loss, depression, and decreased 
frustration tolerance.  The examiner's impressions included 
post-stroke depression and possible psychosis, but noted that 
his depressive symptoms could be reactive due to the lost of 
his trucking business and financial problems.  The December 
1999 initial evaluation of Dr. P.V.W. included an Axis I 
diagnosis of left-sided cerebrovascular accident with 
resultant moderate depression.

In his February 2001 claim for compensation benefits the 
veteran asserted that his assignment at the medical center at 
Andrews Air Force Base involved evacuation and dealings with 
wounded, dead, and former prisoners-of-war.  He stated he 
also did autopsies.  He complained of nightmares, flashbacks, 
isolation from family and friends, and an uncontrollable 
temper.  

VA medical records dated in February 2001 show the veteran 
reported he worked on a med-evac team during Vietnam and that 
he had witnessed much mutilation.  He complained of 
nightmares related to paramedical situations and of 
flashbacks of things during air evacuation operations during 
the war.  The diagnoses included organic affective disorder 
and consider PTSD.  An April 2001 report noted he complained 
of nightmares of "events in Vietnam since the war."  He 
stated he had experienced auditory, visual, and olfactory 
hallucinations including hearing blood-curdling screams, the 
whistle of a radio, and voices calling out for help.  He 
reported he thought about Vietnam all the time since his 
stroke.  The diagnoses included organic affective disorder 
and PTSD.  Subsequent reports note diagnoses of PTSD without 
opinion as to etiology.

In a May 2001 statement in support of the veteran's claim 
J.L.B. noted he had known the veteran most of his life and 
recalled that while the veteran was in service he told him he 
had been through paramedic school.  He also described how the 
veteran had changed as a result of his work at Andrews Air 
Force Base.  The veteran's mother, in a May 2001 statement, 
also reported that she knew of his having worked with wounded 
and former prisoners-of-war and that after service he had 
mood swings.  In a separate statements the veteran's spouse 
and his stepchild, R.S., described the veteran's problems 
with anger and asserted that he had some kind of emotional or 
psychological disorder.  

In a June 2001 statement the veteran reported that his duties 
as a member of the "AIR VAC" medical team at Andrews Air 
Force Base involved his evaluation of the wounded and 
providing medical attention.  He stated he had complained of 
having had enough of the blood and guts and was assigned to 
the mail room for three weeks before being assigned to 
process former prisoners-of-war.  He stated he had seen 
persons with their legs blown off, with missing arms, and 
with disfigured faces and bodies who cried out for help, but 
that all that could be done was to give them morphine.  He 
also stated that he had helped in the morgue when autopsies 
were performed.  

In correspondence dated in August 2002 T.B.T., a licensed 
psychologist, reported the veteran had been receiving 
counseling since February 2002 following a neuropsychological 
evaluation for post cerebrovascular accident.  It was noted 
that as treatment progressed it became evident that the 
veteran also had PTSD with its origins in his military 
service that was exacerbated by his cerebrovascular accident.  
It was further noted that the veteran's VA outpatient 
treatment records "clearly describe his military related 
experiences during the Vietnam War" and that he was 
apparently exposed to a number of very emotionally traumatic 
incidents while serving on a medical evacuation team.  In 
correspondence dated in January 2003 T.B.T. noted that 
information obtained from VA medical records and from 
sessions with the veteran indicated his symptoms of PTSD 
began prior to his cerebrovascular accident.  It was noted 
that the content of his flashbacks and hallucinatory 
experiences all reflected on incidents that took place while 
he was serving on a medical evaluation team during military 
service.  

At his personal hearing in April 2003 the veteran testified 
that during active service he had been exposed to blood and 
guts, death, mutilation, and returning prisoners-of-war on a 
daily basis.  He stated he had served with a Medical 
Evacuation Unit at Andrews Air Force Base and that he had 
been exposed to traumatic events daily dealing with the 
wounded returning from Vietnam.  The veteran and his spouse 
described problems with anger and keeping a job that he 
experienced after service.  The veteran stated that his 
duties had included giving shots and that he had served as a 
medic or a paramedic.  

In correspondence dated in August 2003 the veteran's mother 
reiterated her prior statements as to her knowledge of his 
having worked with wounded and former prisoners-of-war.  She 
also stated that he had told her about his having worked in 
the autopsy room and that he was getting discharged early 
because he could not handle the stress of his duties.  

At his personal hearing in November 2004 the veteran 
testified that he had been a "triage specialist" and that 
his duties required that he be with the doctor when people 
came in to do the paperwork.  He stated that his 
responsibilities processing former prisoners-of-war, in 
essence, required additional interaction with them to help 
assess their needs.  He stated that while his records 
indicated his duties only involved medical administrative 
responsibilities that the nature of military service required 
he perform other duties as directed.  He reported his duties 
had required that he working closely with the patients and he 
recalled his experiences with a pilot who had been shot down 
and incarcerated in Vietnam since 1953.  The veteran's spouse 
and his daughter testified as to the veteran's anger and 
abusive behavior.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds the 
veteran's PTSD was not incurred in service nor as a result of 
any incident of active service.  The veteran's statements as 
to having served as a medic or having actually performed 
similar duties requiring exposure to wounded or dead 
servicemen and returning prisoners-of-war are not credible 
because they are patently inconsistent with the evidence 
provided in his service records.  As noted above, the service 
record include an "Airman Performance Report" dated in 
December 1973 which clearly shows that his duties consisted 
of the following:

Clinical Records Clerk.  Pulls and files 
clinical records.  Assists patients and 
hospital personnel in locating and 
signing clinical records out for medical 
care.  Forwards correspondence to the 
proper bases.  Files the day to day 
admission and disposition cards that are 
required for this section.  Keeps yearly 
index card file in order.

Likewise, a "Recommendation for Discharge," dated in June 
1974, which provides details concerning his assignments and 
duties, contains no information which would tend to support 
the veteran's claims concerning his care of wounded 
servicemen and former prisoners of war.  At the November 2004 
hearing, the veteran gave very emotional testimony concerning 
a pilot who was shot down in Vietnam in 1953 and held captive 
until he returned to Andrews Air Force Base where the veteran 
assisted in caring for him.  The veteran reported that this 
former prisoner of war later killed himself.  The Board notes 
that the longest-held American prisoner of war was shot down 
in August 1964 and not released until February 1973.  This 
former prisoner of war made a name for himself through a 
variety of endeavors.  He wrote two books about his 
experiences, and he served as deputy administrator for VA and 
as deputy director of the Peace Corps.  Similarly, the other 
statements provided in support of his claim by family members 
and acquaintances are not credible because they were based 
upon the veteran's report of events he claimed to have 
experienced during service.  

Although the medical evidence includes diagnoses of PTSD 
related to service, there is no credible supporting evidence 
in this case demonstrating that the veteran's claimed in-
service stressors occurred.  The Court has held that evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


